IN THE UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT

                            _____________________

                                 No. 97-60205
                            _____________________



HORACE YARBROUGH,

                                                      Plaintiff-Appellant,

                                   versus

ALLIANT FOODSERVICE, INC.,
Successor In Interest of
Kraft Foodservice, Inc.,

                                              Defendant-Appellee.
_________________________________________________________________

           Appeal from the United States District Court
             for the Southern District of Mississippi
                         (3:96-CV-211-BN)
_________________________________________________________________

                               April 23, 1998

Before GARWOOD, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

      Horace Yarbrough appeals the district court’s summary judgment

in favor of Alliant Foodservice, Inc. (“Alliant”), dismissing his

age   discrimination    claim     and   his   state   claim   for   tortious

interference with his prospective contract and business-relations

rights.     Although the district court erred when it found that

Yarbrough    failed    to     demonstrate     a   prima   facie     case   of




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
discrimination because he was not “qualified” for the position from



which he was terminated,1 the error is ultimately harmless because

the record fails to support a finding that Alliant’s articulated

reasons    for   Yarbrough’s    discharge    were    a    pretext   for   age

discrimination.     Although our ruling should not be construed to

constitute agreement with the merits of Alliant’s business decision

to   terminate   Yarbrough,    Yarbrough    failed   to   demonstrate     that

Alliant exercised its business judgment in bad faith or with

discriminatory animus.

      Further, the district court did not err when it granted

summary judgment against Yarbrough’s state law claim.               For these

reasons, the judgment of the district court is

                                                           A F F I R M E D.




       1
      See Bienkowski v. American Airlines, Inc., 851 F.2d 1503,
1505-06 (5th Cir. 1988).




                                   -2-
                                    2